CLD-140                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-4314
                                       ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
             (Related to Crim. Nos. 04-cr-00176-001 & 03-cr-00245-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                December 19, 2013
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                             (Opinion filed: January 7, 2014 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Frederick Banks has filed a petition for a writ of mandamus requesting that we

order the District Court to direct a Magistrate Judge to vacate her finding that there was

probable cause to hold him on a violation of supervised release. He also requests that he

be released from custody. For the below reasons, we will deny the petition.

       In 2005 and 2006, Banks was convicted of mail fraud, criminal copyright

infringement, money laundering, uttering and possession of a counterfeit or forged

security, and witness tampering. He was sentenced to 123 months in prison and six years

                                             1
of supervised release. In May 2013, Banks was released from prison. In October 2013, a

petition was filed requesting a warrant for Banks’s arrest for violating the terms of his

supervised release. On October 24, 2013, a Magistrate Judge found that probable cause

existed to hold Banks. Three days later, Banks filed his mandamus petition.

       The writ of mandamus will issue only in extraordinary circumstances. See Sporck

v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ,

the petitioner must establish that there is no alternative remedy or other adequate means

to obtain the desired relief, and the petitioner must demonstrate a clear and indisputable

right to the relief sought. Kerr v. U.S. Dist. Court, 426 U.S. 394, 403 (1976). A writ is

not a substitute for an appeal. See In Re Brisco, 448 F.3d 201, 212 (3d Cir. 2006).

       On November 25, 2013, after Banks had filed his mandamus petition, the District

Court found that Banks had violated his supervised release. He was sentenced to

fourteen months in prison and six months of supervised release. Banks has appealed the

District Court’s decision. See C.A. No. 13-4594. Because Banks has an alternate

remedy to challenge the revocation of his supervised release and is, in fact, pursuing that

remedy, we will deny the mandamus petition.




                                             2